Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Claims  5-8  pending in this application.  Claims 5-8 are allowed finding applicants arguments of  6/14/22 and 5/20/22 reasonable.

EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:

Applicants developed a new  method of producing 3'-fucosyllactose comprising
culturing in a medium supplemented with lactose a recombinant Corynebacterium glutamicum transformed to express a-1, 3-fucosyltransferase, transformed to express GDP-D- mannose-4, 6-dehydratase, transformed to express GDP-L-fucose synthase, and transformed to express lactose permease, and isolating 3-fucosyllactose from the medium, wherein the recombinant Corynebacterium glutamicum has phosphomannomutase and GTP-mannose-1-phosphate guanylyltransferase.
Prior arts neither teach nor suggest method of producing 3'-fucosyllactose comprising
culturing in a medium supplemented with lactose a recombinant Corynebacterium glutamicum transformed to express a-1, 3-fucosyltransferase, transformed to express GDP-D- mannose-4, 6-dehydratase, transformed to express GDP-L-fucose synthase, and transformed to express lactose permease, and isolating 3-fucosyllactose from the medium, wherein the recombinant Corynebacterium glutamicum has phosphomannomutase and GTP-mannose-1-phosphate guanylyltransferase.  As such a  method of producing 3'-fucosyllactose comprising
culturing in a medium supplemented with lactose a recombinant Corynebacterium glutamicum transformed to express a-1, 3-fucosyltransferase, transformed to express GDP-D- mannose-4, 6-dehydratase, transformed to express GDP-L-fucose synthase, and transformed to express lactose permease, and isolating 3-fucosyllactose from the medium, wherein the recombinant Corynebacterium glutamicum has phosphomannomutase and GTP-mannose-1-phosphate guanylyltransferase is novel and non-obvious. 

 Thus claims   5-8 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652